UNITED STATES COURT OF APPEALS
Filed 12/8/95
                                      TENTH CIRCUIT



 CHARLES MICHAEL BYERS,
          Plaintiff - Appellant,                             No. 95-1300
 v.                                                          D. Colorado
 ANTHONY BELASKI, PAUL GIRVAN,                          (D.C. No. 91-Z-1504)
 DEANNA AVILA, LOWELL GREEN,
 D. J. FITZGERALD, JOE SILVEY,
 GWEN TAYLOR, LEON HARRISON,
 CLIFF YOUNG, UNITED STATES
 BUREAU OF PRISONS, UNITED
 STATES DEPARTMENT OF JUSTICE,
 and UNITED STATES OF AMERICA,
          Defendants - Appellees.


                                   ORDER AND JUDGMENT*


Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of the court’s General Order filed November 29, 1993. 151
F.R.D. 470.
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.

       Charles Michael Byers filed suit in the district court alleging constitutional claims

arising from his incarceration as a federal prisoner. Specifically, Byers alleges damages

based on 1) transfer to a higher security facility and denial of transfer to a prison camp or

halfway house, 2) denial of meritorious good time credits, 3) denial of necessary medical

and dental care, 4) exposure to environmental tobacco smoke, and 5) denial of $500

release gratuities. We have reviewed the record in this case and, substantially for the

reasons stated in the magistrate judge’s report and recommendation filed November 2,

1993, and the district court’s order of dismissal filed June 28, 1995, we agree with the

district court that Byers’ complaint fails to allege facts sufficient to state any

constitutional claim.

       AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                              -2-